 BARWOOD, INC.Barwood,Inc.andAutomotive,Petroleum,Cylinderand Bottled Gas, Chemical Drivers, Helpers andAlliedWorkers, Local Union No.922, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 5-CA-5948February 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMLMBERSFANNING AND KENNEDYOn June 21, 1973, Administrative Law JudgeThomas F. Maher issued the attached Decision inthis proceeding. Thereafter, General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm, with the exceptionnoted in footnote 1 below, the rulings, findings, andconclusions i of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be dismissed in itsentirety.MEMBER FANNING, dissenting:I cannot agree with my colleagues to dismiss thisalleged refusal to bargain with a certified representa-tive for the reasons they give. The circumstances areunusual and, in my view, the record in the underlyingrepresentation proceeding should be reopened beforedismissal is considered.The Union was certified in September 1971 afteriWhile adopting the Administrative Law Judge's conclusion,we do notadopt his findingof a violation of Sec 8(a)(5)We agree with theAdministrative Law Judge that, wherea respondentis chargedwith refusalto bargain with a union certified after a stipulated election, the complaintproceeding is sufficiently related to the representationproceeding topreclude relitigationof the scope of the appropriateunit and employeesthereinHowever, inthe presentcase, Respondent was permitted by theAdministrativeLaw Judge, without objection from the General Counsel, tointroduce evidencewhich clearlyestablishesthat the cabdrivers,whoconstituteamajority of the persons included inthe unit, are in factindependent contractors inasmuch astheGeneral Counsel has notexcepted to the admission ofsuch evidence. we are presently constrained toconsider it in reaching our decision In these circumstances,we can only19the parties stipulated to a consent election in a unitof all garage employees and all cabdrivers drivingvehicles rented on a daily basis from the Employer,here the Respondent. The parties apparently weresatisfiedwith the conduct of the election andbargaining ensued. Bargaining later came to a haltover cab rentals and a charge was filed by the UnioninAugust 1972. The next month a settlementagreement was reached which extended the certifica-tion year for 5 months. Bargaining began again.Later Respondent employed a new attorney. Bar-gaining broke down. As the Administrative LawJudge found, the Respondent has at all times failedto bargain about cab rental rates.In the course of the present 8(a)(5) proceedingRespondent has taken the position that it will notbargain about cab rental rates because the drivers areindependent contractors. Although the Union filedthe charge, it did not appear at the hearing, held inMay 1973. Its president testified for the GeneralCounsel concerning the certification and the bargain-ing thereafter, thus developing the refusal-to-bargainaspect of the case. Respondent's sole witness was itsgeneral manager who testified concerning the dutiesof drivers, thus attacking the unit on which certifica-tion was based. The General Counsel did not objectto the introduction of such testimony though it hadthe effect of relitigating a matter disposed of some 16months earlier in the related representation proceed-ing. Based on this testimony the Administrative LawJudge found the unit drivers to be independentcontractors, seeing no alternative to such a ruling inview of the thrust of the evidence before him.It appears that the Charging Party may have failedto participate in the hearing in view of the Board'swell-known rule against relitigating at the complaintstage issues passed upon at the representation stage.Accordingly, Iwould give it an opportunity toadduce testimony concerning the independent con-tractor contentions. To this end I would issue anorder to show cause in the representation proceedingwhy the outstanding certification should not berevoked inasmuch as the unit now appears to includea majority of persons not defined as employees in theAct.To conclude on this record that the drivers are notconclude that the cab drivers are not employees within the meaning of Sec2(3) ofthe Act,that therefore a refusal to negotiate concerning cab rentalrates was not a violation of Sec 8(a)(5). and that, for this reason,we adopthis conclusion that the complaint herein should be dismissedPittsburghPlateGlassCompanp,ChemicalDivision.404 U S 157 (1971)Our dissenting colleague would give the Charging Party an opportunityto present further evidence on the independent contractor issue,holding, ineffect, theChargingParty notbound by theGeneral Counsel's failure eitherto object or except to the admission of evidence on this issueWhateverforceMember Fanning's argument might otherwise have had seems to usdestroyed by the fact the Charging Party has not seen fit to file exceptionsto the Administrative Law Judge's dismissal of the complaint in its entirety209 NLRB No. 8 20DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees and thus dismiss the 8(a)(5) allegationseems not only unfair to unit employees as a whole,but premature. The decision to do so should nothinge on the General Counsel's failure to object tothe introduction of the evidence during the hearingfollowed by exceptions ignoring that facet of theproblem.2In the circumstances I would give all parties theopportunity to defend-or attack-the certificationin the proper proceeding by reopening the represent-ation case record.2 It appears thatmy colleagues-simply because the Union now mayhave lost interest in representing the drivers- -would leave the garageemployees who make up the balance of the unit in representational limboWere the Board,on its own motion,to issue a motion to show cause why itsoutstanding certification should not be revoked,this would be an orderlywayof resolving the unit issue that should not have arisen in this complaintcase.That approach would reflect a proper concern for the rights ofemployees who through Board processes,elected a union to represent themIf the Union does not participate,the certification will be revoked,leavingat least the garage employees unquestionably free to seek a new bargainingrepresentativeif they sodesire.DECISIONSTATEMENT OF TILE CASETHOMAS F. MAHER, Administrative Law Judge: Upon acharge filed on January 30, 1973, by Automotive, Petrole-um, Cylinder and Bottled Gas, Chemical Drivers, HelpersAnd Allied Workers, Local Union No. 922, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, against Barwood, Inc., Respondent herein, theRegional Director for Region 5 of the National LaborRelationsBoard,herein called the Board, issued acomplaint on behalf of the General Counsel of the BoardonMarch 20, 1973, against the Respondent, allegingviolations of Section 8(a)(5) and (1) of the National LaborRelationsAct, as amended (29 U.S.C., § 151,et seq ),herein called the Act. In its duly filed answer theRespondent,while admitting certain allegations of thecomplaint, denied that it was an employer within themeaningof the Act or that it had committed any unfairlabor practice.Pursuant to notice a trial was held before me inWashington, D.C., on May 14, 1973, whereat all partieswere present, represented and provided full opportunity tocalland to cross-examine witnesses,and to file briefsBriefs were filed with me by both the General Counsel andRespondenton June 1, 1973.Upon consideration of the entire record and includingthe briefs filed with me, and upon my observation of thewitnessesappearing before me, all of whom I credit, Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF THERESPONDENT'S BUSINESSBarwood Inc.. Respondent herein, by its own admission,isaMaryland corporation with its principal office andplace of business in Bethesda,Maryland, where it isengaged in the operation of taxicabservices.In the courseand conduct of its business it admits to receiving annualgrossrevenues in excess of $500,000 and annuallypurchasing from points outside the State of Marylandgoods and materials valued in excess of $25,000. Respon-dent denies, however, that it is an employer engaged incommerce within the meaning of the Act.In support of its contention that it is not an employerRespondent sets forth in detail, upon the credible testimo-ny of its general manager, Charles Steets, the duties andresponsibilities of its cabdrivers and their organizationalrelationship toRespondent.Upon this it has beenestablished to my satisfaction that these individuals are, infact, independent contractors, as will be explicated indetail hereafter.But it isto be noted, however, that in apreviousmatter involving the same Respondent (Case5-RC-7762) the Regional Director, on behalf of the Board,has already found on the basis of a consent stipulationagreement between the Respondent and the Union that itisanemployer within the meaning of Section 2(6) of theAct.Quite apart from this official determination of Respon-dent's employer status the unit certified as appropriate forthe purposes of collective bargaining was stated to be:Allgarage employees and all cab drivers of theEmployerat itsBethesda,Md. location who drivevehicles on a daily rental basis but excluding owner-drivers, office clerical employees, dispatchers, guardsand supervisors as defined in the Act.Thus, in addition to the disputed category of "cab driver"which forms the issue in this proceeding(infra )there arealso "garage employees." As to these Respondent raises noissue, its attorney stating at the trial, "We are notchallenging the mechanics who are included. We are onlychallenging the drivers who lease cabs on the basis thatthey are not employees and therefore were erroneouslyincluded in the unit which they never should have been."Thus, Respondent's argument with respect to drivers to thecontrary notwithstanding, it clearly admits that it is anemployer of the mechanics. Upon the Regional Director'sfinding and Respondent's own admission, therefore, Iconclude and find that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.In the pleadings, throughout the trial, and in its briefRespondentmisconceives the term "jurisdiction" byequating it with the Board's function of interpreting the BARWOOD. INC.Act in the determination of a unit of employees appropri-ate for collective bargaining.The term "jurisdiction," as traditionally understood bythe Board and the courts'refers to the power vested in theBoard by the Congress to determine labor relations mattersaffecting interstate commerce.I reject as unsupported anysuggestion that it likewise refers to the Board's function ininterpreting,as it will here, specific provisions of thestatute.11.THELABOR ORGANIZATION INVOLVEDIt is admitted and I accordingly conclude and find thatAutomotive, Petroleum, Cylinder and Bottled Gas, Chemi-cal Drivers, Helpers and Allied Workers, Local Union No.922, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act.111.TILE UNFAIR LABOR PRACTICESA.Procedural BackgroundOn August 6, 1971 the Union filed with the RegionalDirector its petition for an election in support of its claimto represent a majority of Respondent's employees2 in abargaining unit of drivers and mechanics and excludingdispatchers, office clerical and professional employees, andsupervisors.Thereafter on August 31, 1971, followingconsultationbetween the parties, a Stipulation ForCertificationUpon Consent Election was executed bythem and approved by the Regional Director. Thefollowing was agreed upon as the appropriate bargainingunit:Allgarage employees and all cab drivers of theEmployer at its Bethesda. Md. location who drivevehicles on a daily rental basis but excluding owner-drivers, office clerical employees, dispatchers, guardsand supervisors as defined in the Act.On September 16, 1973, an election was held in which 56 ofRespondent's 110 employees voted. The Union wasselected by a vote 38 to 17. Thereafter, on September 24,1971, the Regional Director, on behalf of the Board.certified the Union as the exclusive bargaining representa-tive of the employees in the bargaining unit set forth above.After some bargaining between the parties negotiationsbroke down over cab rentals, the Respondent insisting thatit could not afford the rental rates being proposed by theUnion. A charge was filed on August 24, 1972. in Case5-CA-5754. Thereafter on September 29 the Respondentand the Union, with the Regional Director's approval,executed a settlement agreement,the Respondent agreeingto bargain with the Union upon request, and to post anappropriate notice. The agreement by its terms extendedthe certification year for an additional 5 months.Aftersome bargaining in Septemberand October 1972Respondent retained new counsel who immediately noti-'See Guss vUtah LaborRetauon,Board.353 U S. 1.ICase 5-RC 776221fied the Unionof his appointment and suggested an earlymeeting.Thereafter,not having heard fromthe Union, hesent them a "suggested contract."Bargaining ensuedduringthemonth of January 1973. Generalmatters werediscussedat the earlymeetings and it was not until theJanuary 25, 1973,meetingthat thesubject of cab rentalscame up for discussionwith Attorney Lambeth presentand representing Respondent.Respondent expressed awillingness to bargainabout hourlyrated employees,presumablythe mechanics,but took the position that thedaily cab rentalrate was a nonnegotiable item andoutsidethe area of bargaining.Accordinglyithas at all timesrefused tobargain concerning rental rates.In the pleadings and in itsbrief,as well asthroughout thetrial,Respondent has taken the position that cabdrivers areindependent contractors and not employeesand thataccordinglythe Board has no "jurisdiction"in the matter.In justificationof the long delayin raising this legal issuetheRespondent'scounsel cites the apparent naivete ofRespondent'spreviouslyretained counsel inmattersrelating to labor relationslaw and theprocedures followedbefore theBoard in the matters relating to the certificationof employeerepresentatives.B.TheRespondent'sDefenseit is Respondent's contention that it was not obligated tobargain with the Union for the reason that the Board hadno authority to assume jurisdiction over the cabdnvers,3for the reason that they are not employees but independentcontractors.In support of this contention Respondentadduced unrefuted testimony, which I credited, whichdemonstrates the following:The cabs driven by the drivers(other than the owner-drivers) are the property of Respon-dent,insured by it, and rented to the individual drier on adaily rental basis, identical in procedure to the usual hiringof rental cars. Included in the daily cost of the vehicle tothedriver is the rental fee itself,plus $2.50 liabilityinsurance fee on Respondent's vehicle,and a $3 "lot fee"which goes to defray radio dispatchservicesprovided byan independent organization, and a State sales tax.Respondent itself defrays the cost of its maintenance ofrental vehicles.The onlyqualifications required of a driveris that he possess a valid Maryland operator's license and acurrentpublic vehicle license issued byMontgomeryCounty upon application filed with it by the individualdriver. The Respondent is required by the county to keep asupply of applications on hand as a convenience toperspective applicants.The driver purchases his own gasoline from whateversource and of whatever brand he chooses. Gasoline is notdispensed by Respondent. It does not withhold any moniesfor social security,federal,State or county income tax, orany other purpose,and it files no reports whatever to anyagency concerning the earnings of the individual driver. Infact,itkeeps no record of the individual earnings of thedrivers.Drivers are not required to post bond nor to maintainany type of record either for tax or social security purposes{At no time had Respondentcontestedthe employeestatus of thegarage employees 22DECISIONSOF NATIONALLABOR RELATIONS BOARDnor for Respondent's own operations. Accordingly Res-pondent provides no accounting or bookkeeping servicefor the drivers. Drivers set their own time and select theirown areas of operation and, in their own discretion, use thecab stands established and maintained by the county forthe use of all cabdrivers. No cabstands are provided byRespondent. Thereare instances,however, where cabdriv-ersusingthe contracted radio dispatched system misre-present their location as being nearer to the dispatchedaddress than they actually are (called "stretching afender"). In such cases the dispatcher, an employee of anindependent company whose services are engaged byRespondent, will take the dnver "off the air," for 24 hours.He will do this however, only on the word of two or morecomplaining drivers, but never at the request of theRespondent alone.Upon consideration of all of the foregoing characteristicsof the cab rental system operated by the Respondent it isobvious that it has no more control over the renter of a cabthan a commercial car rental agency has over a casualrenter of a passenger car .4The quantum of control required by the Board toestablish the employee status of taxicab drivers in rentalsituationsis fully explicated inCentral Taxi Service,173NLRB 826, andTransporation Promotions, Inc.,173 NLRB828,where, in each case, thereare elementsof centralcontrol and discipline not evident here. Furthermore,General Counsel misreadsLocal 24, Teamsters v. Oliver,358 U.S. 283, cited to me in his brief, in support of theproposition that therental feeis a mandatory subject ofbargaining. In thatcase,contrary to the instant one, it wasthe employer who paid therental feefor the services of theindividual driver and the use of his own property. Here theindividual driver has been found to have rented theproperty from the alleged employer. Given this completelack of control by Respondent over the driver or over thecab which he hires I have no alternative but to concludethat he is an independent contractor and not an employeras defined in the Act .5C.Analysis and Conclusions"Where a company is charged with refusal to bargainwith a union certified after election, the proceeding issufficiently `related' to the representation proceeding topreclude relitigation of such common issues as the scope ofthe appropriate unit and employees therein."6 Thus theUnited States circuit court of appeals gives substance toSection 102.67(f) of the Board's Rules and Regulationsrelating to a Regional Director's determination of arepresentation proceeding which provides, as follows:The parties may, at any time, waive their right torequest review. Failure to request review shall precludesuch parties from relitigating, in any related subsequentunfair labor practice proceeding, any issue which was.'As an element of disuplme indicative of control General Counsel citesthe penalty for micreprecentation of cab location, 24 hours "off the air." andalso a $1 penalty for late payment of the daily rental charge As to theformer I have already found this to be a matter between drivers and thedispatching Company A, to the latter I see no more discipline or control inthe late penalty than there would be in any other late or overdue charge atsuch establishments as a public library or local department store.or could have been, raised in the representationproceeding.Denial of a request for review shallconstitute an affirmance of the Regional Director'saction which shall also preclude relitigating any suchissues in any related subsequent unfair labor practiceproceedings.Because the Regional Director'sdetermination in Case5-RC-7762 relates directly to the substance of the unfairlabor practice set forth in the complaint in this case theconclusion is obvious. I am precluded from furtherlitigation of the issues involved.Itmight,of course,be argued that the question ofrelitigation of an issue is not before me, the issue neverhaving been raised to this point.Thus,itcould besuggested,that the failure to litigate the matter of thedrivers' employee status in the representation case consti-tutes implicit permission formeto litigate them for the firsttime here.As I conceive of my function in the administra-tive scheme,however,I find no authority vested in me tooverrule action takenby theBoard,or bytheRegionalDirector in its behalf.Indeed,to conclude otherwise wouldserve only to provide a convenient vehicle for continuingproceduraldelayand confusion.Apart from the legal aspects of relitigation concernedabove it is of no consequence that the subject mattersought to be raised here was not, in fact,raised previously.Actually,itcould have been raised then and it was not.Respondent did not offer at the hearing any newlydiscovered or previously unavailable evidence.Neither hasitshown to my satisfaction the existence of specialcircumstances.And these are the only exceptions whichwould require the Board to reexamine the decision made inthe representation proceedings.7Respondent,of course, alleges that special circumstancesdoexist which require that I depart from the Board'swell-establishedpolicyby reconsidering the presence in thebargaining unit of those individuals whom I have deter-mined to be nonemployees.A determination, I might add,which could have been made in the representation case hadthe issue been raised there.ThusRespondent urges that theineptness of the previously retained counsel prevented thefull exploration of all the issues in the case and directlyresulted in the anomalous inclusion of the cabdrivers in theunit.Ihave been referred to no precedent suggesting that therepresentation by inept counsel constitutes such a"specialcircumstance,"and I know of none.On the contrary,reason suggests that such a situation should not meritspecial consideration.For, if it is to be permitted arespondent to indulge himself in the do-it-yourself ap-proach to labor relations or that it be excused for anyineptness of legal counsel whom he retains the net resultwould be interminable delay, necessary relitigation ofissues, and, for the employees involved, an interval of5N I R B v United Insurance Co,390 U.S 254 (1968),N L R B VSteinberg,182 F 2d 854(C.A. 5).6N L R B v Sagamore Shirt Company.d/b/aSprucePine ManufacturingCo,365 F.2d898, 904(C A D.C,1966)See alsoPittsburg Plate GlassCompany vNLRB , 313 U S. 146, 158.7Farah Manufacturing CompamInc. 203 NLRB No. 78 BARWOOD, INC.isolation from the protections of the Act. I accordinglyreject any suggestion that any inadequacies of Respon-dent's initial legal counsel which may appear in thehandling of Case 5-RC-7762 constitutes a special circum-stance that wouldjustify the relitigation of that representa-tion case by me.Nor am I persuaded that the composition of thebargaining unit is such as to justify a dismissal of thecomplaint by me.It isRespondent's position that becausethe cabdrivers in the unit are in fact independentcontractors the Board had no "jurisdiction"; i.e., thatRespondent is not an employer. Quite apart from myprevious holding in which I find the Board's jurisdiction tobe based upon more basic grounds, Respondent loses sightof the fact that the bargaining unit is composed, at least inpart, of admitted employees-the mechanics.The problem reduces itself, then, to my willingness toadjudge this case in the light of what appears to be actualfact, and in so doing overrule what has already been donein the name of the Board. As previously noted, administra-tive regularity and common sense dictates that this Icannot do. If there is repair work to be done in thisproceeding it should not be of my doing. Indeed, theBoard's Rules and Regulations and orderly procedure havealways been available to Respondent, even now by itsastute counsel, to correct what appears to have been aninadequate presentation of evidencein itsbehalf.Formyself I am presented an admitted refusal to bargain witha certified representative of Respondent's employees.Technical though this refusal is, nonethelessit isa violationof Section 8(a)(5) of the Act.IV. THE REMEDYIhave concluded and found that Respondent hasunlawfully refused to bargain with the certified representa-tive of its employees. Normally I would recommend to theBoard that an order issue requiring Respondent to cease8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec23and desistin itsrefusal, to bargain upon request, and topost appropriate notices of compliance. Here, however, thematter has been complicated by the inclusion in thecertified bargaining unit of a substantial group of individu-alswhom I find to be independent contractors, and notemployees as defined in Section 2(3) of the Act.Finding as I have that these individuals are notemployees I certainly cannot now recommend to the Boardthat it contravene the Act by nonetheless orderingRespondent to bargain in their behalf.InAmerican Federation of Musicians, Local 76, AFL-CI-O, 202 NLRB 620, the Board took occasion to discuss indetailwhat effect the processing cases of trivial or mootconsequence had upon the enforcement of the Act. Irespectfully suggest that the subject matter here presents ananalogous situation. For if it is a strain upon the Board'slimited resources to prosecute matters which have little orno meaning in effectuating the policies of the Act, as theBoard has found,a fortioriwould appear to be an evengreat travesty for me to recommend a remedy that wouldbe, on the facts before me, in contravention of the Act. Itherefore recommend that no order be issued herein, and Irespectfully suggest to the Board that it reconsider the unitdetermination made in its behalf.Because, therefore, it isthe sum and substance of my recommendation thathowever technical the violation of the Act may be here anappropriate remedy is not feasible in the present state ofthis proceeding. I shall recommend that the complaint bedismissedin itsentirety.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I herebyissue thefollowingrecommended:ORDER8The complaint shall be dismissedin itsentirety.102 48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order,and all objectionsthereto shall bedeemed waivedfor all purposes